NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 16, 2022
                                  Decided May 17, 2022

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-2220

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Western District of
                                                Wisconsin.

       v.                                       No. 20-cr-101

ALMONDO BAKER,                                  William M. Conley,
    Defendant-Appellant.                        Judge.

                                        ORDER

       Almondo Baker pleaded guilty to possessing a firearm as a felon, 18 U.S.C.
§ 922(g)(1), and the district court sentenced him to 72 months in prison—below the
applicable range under the Sentencing Guidelines—and three years of supervised
release. Baker appeals, but his appointed lawyer asserts that the appeal is frivolous and
moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief
explains the nature of the case and raises potential issues that an appeal like this would
be expected to involve. Because her analysis appears thorough, and Baker has not
No. 21-2220                                                                         Page 2

suggested additional arguments, see CIR. R. 51(b), we limit our review to the subjects
that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Police officers arrested Baker after he reportedly threatened a man with a
firearm, and they found a loaded handgun and eight grams of marijuana in the vehicle
he had been driving. Baker, who had eleven prior felony convictions, eventually
pleaded guilty to unlawfully possessing a firearm. 18 U.S.C. § 922(g)(1). The original
presentence investigation report (PSR) increased his offense level under U.S.S.G.
§ 2K2.1(b)(6)(B) for possessing the firearm in connection with another felony—
possessing marijuana with intent to distribute. Baker objected to that increase, and the
government conceded that there was insufficient evidence to support it. Thus, the
amended PSR calculated a range of 84 to 105 months’ imprisonment based on a total
offense level of 23 and a criminal history score of V. The supervised release range was
one to three years. See U.S.S.G. § 5D1.2(a)(2). The district court adopted the amended
PSR without objection.

        At the sentencing hearing, the court discussed the “disturbing” circumstances of
the offense: the gun was loaded, and Baker used it to threaten someone. It also
considered Baker’s lengthy criminal history (including a prior firearm-possession
conviction), which suggested he had “learned nothing” from his past brushes with the
law. It weighed those circumstances against the mitigating factors of Baker’s difficult
childhood, his mental health struggles, and the fact that he had never previously served
longer than two years in prison. The court concluded that a below-guidelines sentence
of 72 months’ imprisonment followed by three years of supervised release, the statutory
maximum, would be sufficient to serve the goals of sentencing.

       Counsel represents that she consulted with Baker about the risks and benefits of
attempting to withdraw his guilty plea, and Baker confirmed that he wishes to
challenge only the length of his sentence. Counsel thus properly refrains from exploring
the adequacy of the plea colloquy or whether the plea was otherwise knowing and
voluntary. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

        Counsel first considers whether Baker could argue that the district court made a
procedural error at sentencing, but rightly concludes that any such argument would be
frivolous. The court correctly calculated the 84-to-105-month guidelines range, to which
there were no objections. See U.S.S.G. § 5A. And counsel rightly notes that the record
does not reflect any other potential procedural errors. See Gall v. United States, 552 U.S.
38, 51 (2007).
No. 21-2220                                                                        Page 3



      We also agree with counsel that any challenge to the substantive reasonableness
of Baker’s sentence would be futile. We presume that a below-guidelines sentence like
Baker’s is reasonable. See United States v. Wehrle, 985 F.3d 549, 557 (7th Cir. 2021).
Nothing in the record could rebut that presumption. The court considered the
aggravating circumstances of Baker’s offense conduct and criminal history and
reasonably weighed them against the mitigating factors of Baker’s difficult upbringing
and mental health issues to arrive at the sentence. See 18 U.S.C. § 3553(a).

       Finally, counsel appropriately rejects challenges to the conditions and the three-
year term of supervised release. The court’s § 3553(a) analysis when imposing Baker’s
prison sentence was sufficient to justify the supervised-release term, United States v.
Bickart, 825 F.3d 832, 839 (7th Cir. 2016), which was within the applicable guidelines
range, see U.S.S.G. § 5D1.2(a)(2), and did not exceed the statutory maximum. See 18
U.S.C. § 3583(b)(2). Further, Baker waived any objection to the conditions by declining
when the judge offered to justify each of them. See United States v. Anderson, 948 F.3d
910, 910–11 (7th Cir. 2020).

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.